Citation Nr: 1432851	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-31 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1.  Entitlement to a disability rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for brain aneurysm with memory loss, to include as secondary to PTSD.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to a disability rating greater than 10 percent for the service-connected skin disorder.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esquire



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from June 2009 and May 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

Because there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation as a result of his service-connected skin disorder, the issue of entitlement to a TDIU is not inferred.  However, the issue of entitlement to a TDIU due to service-connected PTSD has been raised by the record, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  See December 2009 claim.  The Board does not have jurisdiction over this matter and refers it to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A May 2013 rating decision denied the issues of entitlement to (a) a disability rating greater than 50 percent for service-connected PTSD; (b) service connection for brain aneurysm with memory loss, to include as secondary to PTSD; and (c) service connection for hypertension.  The Veteran submitted a timely notice of disagreement in April 2014.  The RO has not issued a statement of the case in response to the Veteran's notice of disagreement; therefore, the Veteran should be issued a statement of the case regarding these claims.  Manlicon v. West, 12 Vet. App. 238 (1999).

The Veteran contends that his service-connected skin disorder has worsened and is more severe than currently rated.  See February 2009 claim.  The Veteran's service-connected skin disorder is currently rated as 10 percent disabling.  The Board notes that although the claim for an increased rating was submitted after the October 2008 regulatory changes, the RO appears to have applied the prior version of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800 and 7806.  See June 2010 statement of the case; August 2012 supplemental statement of the case.  The Board also notes that the Veteran is currently rated under DC 7829-7800.  See June 2009 rating decision code sheet; see generally 38 C.F.R. § 4.27 (2013) (preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen).  

On VA examination in May 2009, the Veteran reported that the rash of his arms and legs have been present for five years, and the acne has been present for the past thirty-five years.  The Veteran reported that the rash of his arms and legs is worse in the summertime.  On examination, the examiner noted hyperpigmentation and some evidence of excoriation.  The examiner noted acne scarring of the Veteran's face consisting of ice-pick marks.  The examiner also noted one or two hyperpigmented papules of the right cheek that represent resolving acneiform papules.  The examiner diagnosed the Veteran with acne of the face with ice-pick scars and eczema of the arms and legs.  The examiner stated, "I feel the acneiform lesions with scarring that he has of his face is not due to Agent Orange exposure but that it is simply cystic acne of his face and that the eczema he has on his arms and legs are also not due to Agent Orange but is routine eczema."

On VA examination in June 2012, the Veteran reported that his skin condition has progressed to involve his chest.  On examination, the examiner noted that there are areas of hyperpigmentation over both cheeks of the face and on the inner aspect of both inner thighs.  The examiner also noted "a few ice-pick scars from previous acne lesions that are too small to measure."  The examiner noted a single black head on the mid right chest.  The examiner also noted chronic skin change, inflammation or keloid formation, but he did not comment further on these symptoms.  The examiner then stated that the skin condition is limited to the face and mid chest, though he had previously noted inner thigh hyperpigmentation.  The examiner's impression was status post mild acne consistent with tinea cruris.  The examiner stated, "I agree with the [May 2009 VA examiner's] report that this skin condition is not due to Agent Orange exposure but is simply cystic acne of this face and that the eczema he has on his arms and legs are also not due to Agent Orange but is consistent with eczema."  

These facts are pertinent to the claim for an increased rating for a skin disorder and raise additional questions.  First, the examiners but did not reconcile their diagnoses with the skin disorder for which service-connection was granted.  Therefore, it is unclear whether the changes in diagnosis represent progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  See 38 C.F.R. §§ 4.13, 4.125.  Second, if there is a diagnosis of a skin disorder that is a development of a new and separate condition, then the Veteran would have both service-connected and nonservice-connected skin disorders.  Accordingly, it is unclear whether the Veteran's symptoms may be attributed to either his service-connected skin disorder or any nonservice-connected skin disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Third, the June 2012 VA examination does not provide adequate detail regarding the Veteran's symptoms, and the examination findings are internally inconsistent.  Therefore, the current nature and severity of the service-connected skin disorder is unclear.  

Because the May 2009 and June 2012 VA examinations do not contain sufficient detail for rating purposes, the VA examinations are inadequate.  38 C.F.R. § 4.2.  For these reasons, the Veteran should be afforded a new VA examination during the warm weather season (during which the Veteran alleges his skin disorder is more active) to determine the current nature and severity of the Veteran's service-connected skin disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Accordingly, the case is REMANDED for the following action:

1. Please issue a statement of the case that addresses the following issues:

(a) Entitlement to a disability rating greater than 50 percent for service-connected PTSD; 

(b) Entitlement to service connection for brain aneurysm with memory loss, to include as secondary to PTSD; and

(c)  Entitlement to service connection for hypertension.  

Inform the Veteran that he must perfect a timely appeal for this issue to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

2. Contact the Veteran and request that he provide or identify any outstanding records pertinent to his skin disorder.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records.    

3. Obtain VA treatment records from May 2013 to present.  

Associate any records obtained with the paper claims file or on VBMS/ Virtual VA.  

4. Afterward, please schedule the Veteran for a VA skin examination during the warm weather season and with a medical professional skilled in dermatology to determine the current nature and severity of the Veteran's skin disorder.  
 
The examiner is asked to please provide opinions on the following:

(a) Please address the nature and diagnosis(es) of the Veteran's skin disorder(s).  

For purposes of this opinion, please reconcile the current diagnosis(es) with the skin disorder for which service-connection was granted.  See May 1996 Board decision and supporting medical evidence thereof.  Please indicate whether each change in diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  Please support this opinion with a complete rationale.  

In so doing, the examiner is requested to attempt (to the extent possible) to distinguish the effects of the service-connected skin disorder and any skin disorder found to be a development of a new and separate condition.  Please note if it is not possible to attribute the Veteran's symptoms to each disorder separately.  

The examiner's attention is invited to the May 2009 and June 2012 VA examinations.

(b) Please address how each symptom impairs functionality, to include the ability to move.  

(c) Describe any acne present (i.e., whether papules, superficial cysts, pus-filled cysts), and indicate the location of each acne occurrence.  

(d) Please note whether each scar and lesion is unstable and/or painful.  For purposes of this opinion, "unstable" means that, for any reason, there is frequent loss of covering of skin over the affected area.  

(e) Please note the number and location of the scars present.  

(f) Please note the size of the area affected by each diagnosed skin disorder (e.g., scars, eczema, acne, lesions, hyperpigmentation) in square inches or square centimeters;

(g) Please note the percentage of the entire body areas and the percentage of the exposed body areas affected by each diagnosed skin disorder (e.g., scars, eczema, acne, lesions, hyperpigmentation);

(h) Please describe each medication used for each diagnosed skin disorder (i.e., whether the medication is topical, corticosteroid, etc.), and the duration for which each medication is required during the past 12-month period.  

The examiner must review the claims file and indicate in the examination report that this was accomplished.  All opinions must be supported by a complete rationale.

5. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim for an increased rating, and furnish the Veteran and his attorney a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



